 



Exhibit 10.1

 

May 13, 2020

 

From: Morgan Stanley & Co. LLC   1585 Broadway, 5th Floor   New York, NY 10036

 

To: Plug Power Inc.   968 Albany Shaker Road   Latham, NY 12110   Attention:
Gerard L. Conway Jr.   Telephone No.: (518) 738-0970   Facsimile No.: (518)
782-7884

 

Re:Base Call Option Transaction

 

The purpose of this communication (this “Confirmation”) is to set forth the
terms and conditions of the call option transaction entered into on the Trade
Date specified below (the “Transaction”) between Morgan Stanley & Co. LLC
(“Dealer”) and Plug Power Inc. (“Counterparty”). This communication constitutes
a “Confirmation” as referred to in the Agreement specified below.

 

1.       This Confirmation is subject to, and incorporates, the definitions and
provisions of the 2006 ISDA Definitions (the “2006 Definitions”) and the
definitions and provisions of the 2002 ISDA Equity Derivatives Definitions (the
“Equity Definitions” and, together with the 2006 Definitions, the
“Definitions”), in each case as published by the International Swaps and
Derivatives Association, Inc. (“ISDA”). Certain defined terms used herein have
the meanings assigned to them in the preliminary Offering Memorandum dated May
13, 2020 (the “Offering Memorandum”) relating to the USD200,000,000 principal
amount of 3.75% Convertible Senior Notes due 2025 (the “Base Convertible
Securities”) issued by Counterparty (as increased by up to an additional
USD30,000,000 principal amount of 3.75% Convertible Senior Notes due 2025 that
may be issued pursuant to the option to purchase additional convertible
securities (the “Optional Convertible Securities” and, together with the Base
Convertible Securities, the “Convertible Securities”)) pursuant to an Indenture
to be dated May 18, 2020 between Counterparty and Wilmington Trust, National
Association, as trustee (the “Indenture”). In the event of any inconsistency
between the terms defined in the Indenture and this Confirmation, this
Confirmation shall govern. The parties acknowledge that this Confirmation is
entered into on the date hereof with the understanding that (i) definitions set
forth in the Indenture that are also defined herein by reference to the
Indenture and (ii) sections of the Indenture that are referred to herein, in
each case, will conform to the descriptions thereof in the Offering Memorandum.
If any such definitions in the Indenture or any such sections of the Indenture
differ from the descriptions thereof in the Offering Memorandum, the
descriptions thereof in the Offering Memorandum will govern for purposes of this
Confirmation. For the avoidance of doubt, subject to the foregoing, references
herein to sections of the Indenture are based on the draft of the Indenture most
recently reviewed by the parties at the time of execution of this Confirmation.
If any relevant sections of the Indenture are changed, added or renumbered
between the execution of this Confirmation and the execution of the Indenture,
the parties will amend this Confirmation in good faith and in a commercially
reasonable manner to preserve the economic intent of the parties, as evidenced
by such draft of the Indenture. In addition, subject to the foregoing, the
parties acknowledge that references to the Indenture herein are references to
the Indenture as in effect on the date of its execution, and if the Indenture
is, or the Convertible Securities are, amended, modified or supplemented
following the date of their execution, any such amendment, modification or
supplement (other than any amendment, modification or supplement (i) pursuant to
Section 14.07 of the Indenture, subject to the provisions opposite the caption
“Discretionary Adjustments” in Section 2 hereof, or (ii) pursuant to Section
10.01(n) of the Indenture that, as determined by the Calculation Agent in good
faith and in a commercially reasonable manner, conforms the Indenture to the
description of Convertible Securities in the Offering Memorandum) will be
disregarded for purposes of this Confirmation unless the parties agree otherwise
in writing.

 



 

 

 

Each party is hereby advised, and each such party acknowledges, that the other
party has engaged in, or refrained from engaging in, substantial financial
transactions and has taken other material actions in reliance upon the parties’
entry into the Transaction to which this Confirmation relates on the terms and
conditions set forth below.

 

This Confirmation evidences a complete and binding agreement between Dealer and
Counterparty as to the terms of the Transaction to which this Confirmation
relates. This Confirmation shall be subject to an agreement (the “Agreement”) in
the form of the 1992 ISDA Master Agreement (Multicurrency—Cross Border) as if
Dealer and Counterparty had executed an agreement in such form on the date
hereof (but without any Schedule except for (i) the election of Loss and Second
Method and US Dollars (“USD”) as the Termination Currency, (ii) the replacement
of the word “third” in the last line of Section 5(a)(i) of the Agreement with
the word “first”, (iii) the election of the laws of the State of New York as the
governing law (without reference to choice of law doctrine), and (iv) the
election that the “Cross Default” provisions of Section 5(a)(vi) of the
Agreement shall apply to Dealer with a “Threshold Amount” of three percent of
Dealer’s parent’s shareholders’ equity; provided that (A) “Specified
Indebtedness” shall not include obligations in respect of deposits received in
the ordinary course of Dealer’s banking business, (B) the phrase “or becoming
capable at such time of being declared” shall be deleted from clause (1) of such
Section 5(a)(vi) and (C) the following language shall be added to the end of
such Section 5(a)(vi): “Notwithstanding the foregoing, a default under
subsection (2) hereof shall not constitute an Event of Default if (x) the
default was caused solely by error or omission of an administrative or
operational nature; (y) funds were available to enable the party to make the
payment when due; and (z) the payment is made within two Local Business Days of
such party’s receipt of written notice of its failure to pay.”).

 

All provisions contained in, or incorporated by reference to, the Agreement will
govern this Confirmation except as expressly modified herein. In the event of
any inconsistency among this Confirmation, the Equity Definitions, the 2006
Definitions or the Agreement, the following shall prevail in the order of
precedence indicated: (i) this Confirmation; (ii) the Equity Definitions; (iii)
the 2006 Definitions; and (iv) the Agreement. For the avoidance of doubt, except
to the extent of an express conflict, the application of any provision of this
Confirmation, the Agreement, the Equity Definitions or the 2006 Definitions
shall not be construed to exclude or limit any other provision of this
Confirmation, the Agreement, the Equity Definitions or the 2006 Definitions.

 

The Transaction hereunder shall be the sole Transaction under the Agreement. If
there exists any ISDA Master Agreement between Dealer and Counterparty or any
confirmation or other agreement between Dealer and Counterparty pursuant to
which an ISDA Master Agreement is deemed to exist between Dealer and
Counterparty, then notwithstanding anything to the contrary in such ISDA Master
Agreement, such confirmation or agreement or any other agreement to which Dealer
and Counterparty are parties, the Transaction shall not be considered a
Transaction under, or otherwise governed by, such existing or deemed ISDA Master
Agreement.

 

2.       The Transaction constitutes a Share Option Transaction for purposes of
the Equity Definitions. The terms of the particular Transaction to which this
Confirmation relates are as follows:

 

General Terms:

 

Trade Date: May 13, 2020     Effective Date: The closing date of the initial
issuance of the Convertible Securities.     Option Style: Modified American, as
described under “Procedures for Exercise” below.

 



2

 

 

Option Type: Call     Seller:Dealer    Buyer:Counterparty    Shares:The Common
Stock of Counterparty, par value USD0.01 (Ticker Symbol: “PLUG”).    Number of
Options: 200,000. For the avoidance of doubt, the Number of Options outstanding
shall be reduced by each exercise of Options hereunder. In no event will the
Number of Options be less than zero.     Applicable Percentage: 50%     Option
Entitlement: A number equal to the product of the Applicable Percentage and
198.6196.     Make-Whole Adjustment: Any adjustment to the Conversion Rate
pursuant to Section 14.03 of the Indenture.     Discretionary Conversion Rate
Increase: Any adjustment to the Conversion Rate pursuant to Section 14.04(h) of
the Indenture.     Strike Price: USD5.0347     Cap Price: USD6.5760     Rounding
of Strike Price/Cap Price/Option Entitlement: In connection with any adjustment
to the Option Entitlement, Strike Price or Cap Price, the Calculation Agent will
round the adjusted Option Entitlement to the nearest 0.0001 and the adjusted
Strike Price or Cap Price to the nearest USD0.0001, as the case may be.    
Number of Shares: As of any date, a number of Shares equal to the product of the
Number of Options and the Option Entitlement.     Premium: USD7,650,000    
Premium Payment Date: The Effective Date     Exchange: The NASDAQ Capital Market
    Related Exchange: All Exchanges

 

Procedures for Exercise:

 

Exercise Dates: Each Conversion Date.     Conversion Date: With respect to any
conversion of a Convertible Security (other than (x) any conversion of
Convertible Securities with a “Conversion Date” (as defined in the Indenture)
occurring prior to the Free Convertibility Date or (y) any conversion of
Convertible Securities in respect of which holder(s) of such Convertible
Securities would be entitled to an increase in the Conversion Rate pursuant to a
Make-Whole Adjustment (any such conversion described in clause (x) or clause
(y), an “Early Conversion”), to which the provisions of Section 8(b)(iii) of
this Confirmation shall apply), the date on which the holder of such Convertible
Security satisfies all of the requirements for conversion thereof as set forth
in Section 14.02(b) of the Indenture, provided that no Conversion Date shall be
deemed to have occurred with respect to Exchanged Securities (such Convertible
Securities, other than Exchanged Securities, the “Relevant Convertible
Securities” for such Conversion Date).

 



3

 

 

Free Convertibility Date: December 1, 2024     Exchanged Securities: With
respect to any Conversion Date, any Convertible Securities with respect to which
Counterparty makes the election described in Section 14.12 of the Indenture and
the financial institution designated by Counterparty accepts such Convertible
Securities in accordance with Section 14.12 of the Indenture, as long as
Counterparty does not submit a Notice of Exercise in respect thereof.    
Expiration Time: The Valuation Time     Expiration Date: June 1, 2025, subject
to earlier exercise     Automatic Exercise on Conversion Dates: Applicable,
which means that on each Conversion Date occurring on or after the Free
Convertibility Date, a number of Options equal to the number of Relevant
Convertible Securities for such Conversion Date in denominations of USD1,000
principal amount shall be automatically exercised, subject to “Notice of
Exercise” below.     Notice Deadline: In respect of any exercise of Options
hereunder on any Conversion Date on or after the Free Convertibility Date, 5:00
P.M., New York City time, on the Scheduled Trading Day immediately preceding the
Expiration Date.     Notice of Exercise: Counterparty shall notify Dealer in
writing prior to the Notice Deadline of the number of Relevant Convertible
Securities being converted on the related Conversion Date. If Counterparty fails
to give such notice when due in respect of any exercise of Options hereunder
with a Conversion Date occurring on or after the Free Convertibility Date,
Automatic Exercise shall apply and the Conversion Date shall be deemed to be the
Notice Deadline.

 



4

 

 

Notice of Final Settlement Method: In addition, Counterparty shall notify Dealer
in writing before 5:00 P.M., New York City time, on the Scheduled Trading Day
immediately preceding the Free Convertibility Date of the Relevant Settlement
Method with respect to each Option exercised hereunder relating to Relevant
Convertible Securities with a Conversion Date occurring on or after the Free
Convertibility Date, the settlement method for such Relevant Convertible
Securities and, if the settlement method for such Relevant Convertible
Securities is not Settlement in Shares or Settlement in Cash (each as defined
below), the fixed amount of cash per Relevant Convertible Security (the
“Specified Dollar Amount”) that Counterparty has elected (or is deemed to have
elected) to deliver to holder(s) of such Relevant Convertible Securities (any
such notice, a “Notice of Final Settlement Method”); provided that, if
Counterparty does not timely deliver the Notice of Final Settlement Method, then
the Notice of Final Settlement Method shall be deemed timely given and the
Relevant Settlement Method shall be Net Share Settlement (and, for the avoidance
of doubt, the Settlement Averaging Period shall be determined without regard to
the proviso in the definition thereof), and Counterparty shall not specify
Settlement in Shares or Low Cash Combination Settlement as the settlement method
for any Relevant Convertible Securities. Counterparty acknowledges its
responsibilities under applicable securities laws, and in particular Section 9
and Section 10(b) of the Exchange Act and the rules and regulations thereunder,
in respect of any settlement method election (including any such deemed
settlement method election as set forth in the proviso in the immediately
preceding sentence).     Valuation Time: At the close of trading of the regular
trading session on the Exchange; provided that if the principal trading session
is extended, the Calculation Agent shall determine the Valuation Time in its
reasonable discretion.     Market Disruption Event: Section 6.3(a) of the Equity
Definitions is hereby replaced in its entirety by the following:       “‘Market
Disruption Event’ means, in respect of a Share, (i) a failure by the primary
U.S. national or regional securities exchange or market on which the Shares are
listed or admitted for trading to open for trading during its regular trading
session or (ii) the occurrence or existence prior to 1:00 p.m. (New York City
time) on any Scheduled Trading Day for the Shares for more than one half-hour
period in the aggregate during regular trading hours of any suspension or
limitation imposed on trading (by reason of movements in price exceeding limits
permitted by the relevant stock exchange or otherwise) in the Shares or in any
options contracts or futures contracts traded on any U.S. exchange relating to
the Shares.”     Dealer’s Contact Details for purpose of Giving Notice: As
specified in Section 6(b) below.

 



5

 

 

Settlement Terms:       Settlement Method: For any Option, Net Share Settlement;
provided that, if the Relevant Settlement Method set forth below for such Option
is not Net Share Settlement, then the Settlement Method for such Option shall be
such Relevant Settlement Method, but only if Counterparty shall have notified
Dealer of the Relevant Settlement Method in the Notice of Final Settlement
Method for such Option.     Relevant Settlement Method: In respect of any
Option:      

(i)           if Counterparty has elected to settle its conversion obligations
in respect of the related Relevant Convertible Security (A) entirely in Shares
pursuant to Section 14.02(a)(iv)(A) of the Indenture (together with cash in lieu
of fractional Shares) (such settlement method, “Settlement in Shares”), (B) in a
combination of cash and Shares pursuant to Section 14.02(a)(iv)(C) of the
Indenture with a Specified Dollar Amount less than USD1,000 (such settlement
method, “Low Cash Combination Settlement”) or (C) in a combination of cash and
Shares pursuant to Section 14.02(a)(iv)(C) of the Indenture with a Specified
Dollar Amount equal to USD1,000, then, in each case, the Relevant Settlement
Method for such Option shall be Net Share Settlement;

 

(ii)          if Counterparty has elected to settle its conversion obligations
in respect of the related Relevant Convertible Security in a combination of cash
and Shares pursuant to Section 14.02(a)(iv)(C) of the Indenture with a Specified
Dollar Amount greater than USD1,000, then the Relevant Settlement Method for
such Option shall be Combination Settlement; and

 

(iii)         if Counterparty has elected to settle its conversion obligations
in respect of the related Relevant Convertible Security entirely in cash
pursuant to Section 14.02(a)(iv)(B) of the Indenture (such settlement method,
“Settlement in Cash”), then the Relevant Settlement Method for such Option shall
be Cash Settlement.

    Net Share Settlement: If Net Share Settlement is applicable to any Option
exercised or deemed exercised hereunder, Dealer will deliver to Counterparty, on
the relevant Settlement Date for each such Option, a number of Shares (the “Net
Share Settlement Amount”) equal to the sum, for each Trading Day during the
Settlement Averaging Period for each such Option, of (i) (a) the Daily Option
Value for such Trading Day, divided by (b) the Relevant Price on such Trading
Day, divided by (ii) the number of Trading Days in the Settlement Averaging
Period.

 



6

 

 

  Dealer will pay cash in lieu of delivering any fractional Shares to be
delivered with respect to any Net Share Settlement Amount valued at the Relevant
Price for the last Trading Day of the Settlement Averaging Period.    
Combination Settlement: If Combination Settlement is applicable to any Option
exercised or deemed exercised hereunder, Dealer will pay or deliver, as the case
may be, to Counterparty, on the relevant Settlement Date for each such Option:

 

(i)cash (the “Combination Settlement Cash Amount”) equal to the sum, for each
Trading Day during the Settlement Averaging Period for such Option, of (A) an
amount (the “Daily Combination Settlement Cash Amount”) equal to the lesser of
(1) the product of (x) the Applicable Percentage and (y) the Specified Dollar
Amount minus USD1,000 and (2) the Daily Option Value, divided by (B) the number
of Trading Days in the Settlement Averaging Period; provided that if the
calculation in clause (A) above results in zero or a negative number for any
Trading Day, the Daily Combination Settlement Cash Amount for such Trading Day
shall be deemed to be zero; and

 

(ii)Shares (the “Combination Settlement Share Amount”) equal to the sum, for
each Trading Day during the Settlement Averaging Period for such Option, of a
number of Shares for such Trading Day (the “Daily Combination Settlement Share
Amount”) equal to (A) (1) the Daily Option Value on such Trading Day minus the
Daily Combination Settlement Cash Amount for such Trading Day, divided by (2)
the Relevant Price on such Trading Day, divided by (B) the number of Trading
Days in the Settlement Averaging Period; provided that if the calculation in
sub-clause (A)(1) above results in zero or a negative number for any Trading
Day, the Daily Combination Settlement Share Amount for such Trading Day shall be
deemed to be zero.      Dealer will pay cash in lieu of delivering any
fractional Shares to be delivered with respect to any Combination Settlement
Share Amount valued at the Relevant Price for the last Trading Day of the
Settlement Averaging Period.

 



7

 

 



Cash Settlement: If Cash Settlement is applicable to any Option exercised or
deemed exercised hereunder, in lieu of Section 8.1 of the Equity Definitions,
Dealer will pay to Counterparty, on the relevant Settlement Date for each such
Option, an amount of cash (the “Cash Settlement Amount”) equal to the sum, for
each Trading Day during the Settlement Averaging Period for such Option, of (i)
the Daily Option Value for such Trading Day, divided by (ii) the number of
Trading Days in the Settlement Averaging Period.       Daily Option Value: For
any Trading Day, an amount equal to (i) the Option Entitlement on such Trading
Day, multiplied by (ii) (A) the lesser of the Relevant Price on such Trading Day
and the Cap Price, less (B) the Strike Price on such Trading Day; provided that
if the calculation contained in clause (ii) above results in a negative number,
the Daily Option Value for such Trading Day shall be deemed to be zero.  In no
event will the Daily Option Value be less than zero.     Trading Day: A day on
which (i) there is no Market Disruption Event and (ii) trading in the Shares
generally occurs on the Exchange or, if the Shares are not then listed on the
Exchange, on the principal other U.S. national or regional securities exchange
on which the Shares are then listed or, if the Shares are not then listed on a
U.S. national or regional securities exchange, on the principal other market on
which the Shares are then listed or admitted for trading.  If the Shares are not
so listed or admitted for trading, “Trading Day” means a Business Day.    
Scheduled Trading Day: A day that is scheduled to be a Trading Day on the
principal U.S. national or regional securities exchange or market on which the
Shares are listed or admitted for trading.  If the Shares are not so listed or
admitted for trading, “Scheduled Trading Day” means a Business Day.     Business
Day: Any day other than a Saturday, a Sunday or a day on which the Federal
Reserve Bank of New York is authorized or required by law or executive order to
close or be closed.       Relevant Price: On any Trading Day, the per Share
volume-weighted average price as displayed under the heading “Bloomberg VWAP” on
Bloomberg page “PLUG  <equity> AQR” (or its equivalent successor if such page is
not available) in respect of the period from the scheduled open of trading to
the scheduled close of trading of the primary trading session on such Trading
Day (or if such volume-weighted average price is unavailable, the market value
of one Share on such Trading Day, as determined by the Calculation Agent using,
if practicable, a volume-weighted average method). The Relevant Price will be
determined without regard to after-hours trading or any other trading outside of
the regular trading session trading hours.

 



8

 

 

Settlement Averaging Period: For any Option, the 40 consecutive Trading Days
commencing on, and including, the 41st Scheduled Trading Day immediately prior
to the Expiration Date; provided that if the Notice of Final Settlement Method
for such Option specifies that Settlement in Shares or Low Cash Combination
Settlement applies to the related Relevant Convertible Security, the Settlement
Averaging Period shall be the 80 consecutive Trading Days commencing on, and
including, the 81st Scheduled Trading Day immediately prior to the Expiration
Date.     Settlement Date: For any Option, the second Business Day immediately
following the final Trading Day of the Settlement Averaging Period for such
Option.     Settlement Currency: USD     Other Applicable Provisions: The
provisions of Sections 9.8, 9.9 and 9.11 of the Equity Definitions will be
applicable, except that all references in such provisions to
“Physically-settled” shall be read as references to “Share Settled”.  “Share
Settled” in relation to any Option means that Net Share Settlement or
Combination Settlement is applicable to that Option.     Representation and
Agreement: Notwithstanding anything to the contrary in the Equity Definitions
(including, but not limited to, Section 9.11 thereof), the parties acknowledge
that (i) any Shares delivered to Counterparty shall be, upon delivery, subject
to restrictions and limitations arising from Counterparty’s status as issuer of
the Shares under applicable securities laws, (ii) Dealer may deliver any Shares
required to be delivered hereunder in certificated form in lieu of delivery
through the Clearance System and (iii) any Shares delivered to Counterparty may
be “restricted securities” (as defined in Rule 144 under the Securities Act of
1933, as amended (the “Securities Act”)).



 



9

 

 

Adjustments:

 



Method of Adjustment: Notwithstanding Section 11.2 of the Equity Definitions,
upon the occurrence of any event or condition set forth in the Dilution
Adjustment Provisions (a “Potential Adjustment Event”) that requires an
adjustment under the Indenture, the Calculation Agent shall, in good faith and
in a commercially reasonable manner, make a corresponding adjustment in respect
of any one or more of the Strike Price, the Number of Options, the Option
Entitlement and any other term relevant to the exercise, settlement or payment
of the Transaction, to the extent an analogous adjustment is required under the
Indenture, subject to “Discretionary Adjustments” below.  Immediately upon the
occurrence of any Potential Adjustment Event, Counterparty shall notify the
Calculation Agent of such Potential Adjustment Event.     Notwithstanding
anything to the contrary herein or in the Equity Definitions:       (i) in
connection with any Potential Adjustment Event as a result of an event or
condition set forth in Section 14.04(b) of the Indenture or Section 14.04(c) of
the Indenture where, in either case, the period for determining “Y” (as such
term is used in Section 14.04(b) of the Indenture) or “SP0” (as such term is
used in Section 14.04(c) of the Indenture), as the case may be, begins before
Counterparty has publicly announced the event or condition giving rise to such
Potential Adjustment Event, then the Calculation Agent shall, in good faith and
in a commercially reasonable manner, have the right to adjust any variable
relevant to the exercise, settlement or payment for the Transaction as
appropriate to reflect the reasonable costs (solely related to hedging
mismatches and market losses) and commercially reasonable  out-of-pocket
expenses incurred by Dealer in connection with its commercially reasonable
hedging activities as a result of such event or condition not having been
publicly announced prior to the beginning of such period; and       (ii) if any
Potential Adjustment Event is declared and (a) the event or condition giving
rise to such Potential Adjustment Event is subsequently amended, modified,
cancelled or abandoned, (b) the “Conversion Rate” (as defined in the Indenture)
is otherwise not adjusted at the time or in the manner contemplated by the
relevant Dilution Adjustment Provision based on such declaration or (c) the
“Conversion Rate” (as defined in the Indenture) is adjusted as a result of such
Potential Adjustment Event and subsequently re-adjusted (each of clauses (a),
(b) and (c), a “Potential Adjustment Event Change”) then, in each case, the
Calculation Agent shall, in good faith and in a commercially reasonable manner,
have the right to adjust any variable relevant to the exercise, settlement or
payment for the Transaction as appropriate to reflect the reasonable costs
(solely related to hedging mismatches and market losses) and commercially
reasonable out-of-pocket  expenses incurred by Dealer in connection with its
commercially reasonable hedging activities as a result of such Potential
Adjustment Event Change.

 



10

 

 

  Upon the occurrence of any Potential Adjustment Event Change, Counterparty
shall immediately notify the Calculation Agent in writing of the details of such
Potential Adjustment Event Change.

 

  For the avoidance of doubt, Dealer shall not have any payment or delivery
obligation hereunder in respect of, and no adjustment shall be made to the terms
of the Transaction on account of, (x) any distribution of cash, property or
securities by Counterparty to the holders of Convertible Securities (upon
conversion or otherwise) or (y) any other transaction in which holders of
Convertible Securities are entitled to participate, in each case, in lieu of an
adjustment under the Indenture in respect of a Potential Adjustment Event
(including, without limitation, under the fifth sentence of Section 14.04(c) of
the Indenture or the fourth sentence of Section 14.04(d) of the Indenture).    
Dilution Adjustment Provisions: Sections 14.04(a), (b), (c), (d) and (e) and
Section 14.05 of the Indenture     Discretionary Adjustments: Notwithstanding
anything to the contrary herein or in the Equity Definitions, if the Calculation
Agent in good faith disagrees with any adjustment under the Indenture that is
the basis of any adjustment hereunder and that involves an exercise of
discretion by Counterparty, its board of directors or a committee of its board
of directors (including, without limitation, pursuant to Section 14.05 of the
Indenture or pursuant to Section 14.07 of the Indenture or any supplemental
indenture entered into thereunder or in connection with the determination of the
fair value of any securities, property, rights or other assets), then the
Calculation Agent will determine the corresponding adjustment to be made to any
one or more of the Strike Price, Number of Options, Option Entitlement and any
other variable relevant to the exercise, settlement or payment of or under the
Transaction in good faith and in a commercially reasonable manner consistent
with the methodology set forth in the Indenture.  In addition, notwithstanding
the foregoing, if any Potential Adjustment Event occurs during the Settlement
Averaging Period but no adjustment was made to any Convertible Security under
the Indenture because the relevant holder of such Convertible Security was
deemed to be a record owner of the underlying Shares on the related Conversion
Date, then the Calculation Agent shall, in good faith and in a commercially
reasonable manner, make an adjustment, consistent with the methodology set forth
in the Indenture as determined by it, to the terms hereof in order to account
for such Potential Adjustment Event.  For the avoidance of doubt, Dealer’s
payment and/or delivery obligation hereunder shall be calculated on the basis of
such adjustments by the Calculation Agent.

 



11

 

 

Extraordinary Events:       Merger Events: Notwithstanding Section 12.1(b) of
the Equity Definitions, “Merger Event” shall have the meaning given to the term
“Share Exchange Event” in Section 14.07 of the Indenture.     Consequences of
Merger Events/Tender Offers: Notwithstanding Section 12.2 of the Equity
Definitions, upon the occurrence of a Merger Event, the Calculation Agent,
acting in good faith and commercially reasonably, shall make a corresponding
adjustment in respect of any adjustment under the Indenture to any one or more
of the nature of the Shares, the Number of Options, the Option Entitlement,
composition of the “Shares” hereunder and any other variable relevant to the
exercise, settlement or payment for the Transaction, to the extent an analogous
adjustment is required under Section 14.07 of the Indenture in respect of such
Merger Event, as determined in good faith and in a commercially reasonable
manner by the Calculation Agent by reference to such Section, subject to
“Discretionary Adjustments” above; provided that such adjustment shall be made
without regard to any adjustment to the Conversion Rate pursuant to a Make-Whole
Adjustment or a Discretionary Conversion Rate Increase; provided further that in
respect of any election by the holders of Shares with respect to the
consideration due upon consummation of any Merger Event, the Calculation Agent
shall have the right to adjust any variable relevant to the exercise, settlement
or payment for the Transaction as appropriate to compensate Dealer for any
losses (which shall be limited to market losses customary for transactions
similar to the Transaction with counterparties similar to Counterparty) solely
as a result of any mismatch on its Hedge Position, assuming Dealer maintains a
commercially reasonable Hedge Position, and the type and amount of consideration
actually paid or issued to the holders of Shares in respect of such Merger
Event; and provided further that if, with respect to a Merger Event or a Tender
Offer, (i) the consideration for the Shares includes (or, at the option of a
holder of Shares, may include) securities issued by an entity that is not a
corporation organized under the laws of the United States, any state thereof or
the District of Columbia or (ii) the Counterparty to the Transaction, following
such Merger Event, will not be a corporation organized under the laws of the
United States, any State thereof or the District of Columbia or will not be the
Issuer, Dealer may elect in its commercially reasonable discretion that
Cancellation and Payment (Calculation Agent Determination) shall apply.  For the
avoidance of doubt, adjustments shall be made pursuant to the provisions set
forth above regardless of whether any Merger Event gives rise to an Early
Conversion. For purposes of this paragraph, “Tender Offer” means the occurrence
of any event or condition set forth in Section 14.04(e) of the Indenture.

 



12

 

 

Notice of Merger Consideration: Upon the occurrence of a Merger Event,
Counterparty shall reasonably promptly (but in any event prior to consummation
of such Merger Event) notify the Calculation Agent of, in the case of a Merger
Event that causes the Shares to be converted into the right to receive more than
a single type of consideration (determined based in part upon any form of
stockholder election), the weighted average of the types and amounts of
consideration actually received by holders of Shares upon consummation of such
Merger Event.       Consequences of Announcement Events: Modified Calculation
Agent Adjustment as set forth in Section 12.3(d) of the Equity Definitions;
provided that, in respect of an Announcement Event, (x) references to “Tender
Offer” shall be replaced by references to “Announcement Event” and references to
“Tender Offer Date” shall be replaced by references to “date of such
Announcement Event”, (y) the phrase “exercise, settlement, payment or any other
terms of the Transaction (including, without limitation, the spread)” shall be
replaced with the phrase “Cap Price (provided that in no event shall the Cap
Price be less than the Strike Price)” and the words “whether within a
commercially reasonable (as determined by the Calculation Agent) period of time
prior to or after the Announcement Event,” shall be inserted prior to the word
“which” in the seventh line, and (z) for the avoidance of doubt, the Calculation
Agent may, in good faith and in a commercially reasonable manner, determine
whether the relevant Announcement Event has had an economic effect on the
Transaction (and, if so, may adjust the Cap Price accordingly) on one or more
occasions on or after the date of the Announcement Event up to, and including,
the Expiration Date, any Early Termination Date and/or any other date of
cancellation, it being understood that any adjustment in respect of an
Announcement Event shall take into account any earlier adjustment relating to
the same Announcement Event.  An Announcement Event shall be an “Extraordinary
Event” for purposes of the Equity Definitions, to which Article 12 of the Equity
Definitions is applicable.

 



13

 

 

Announcement Event: (i) The public announcement by Issuer, any subsidiary of
Issuer, any affiliate of Issuer, any agent of Issuer or a Valid Third Party
Entity of (x) any transaction or event that, if completed, would constitute a
Merger Event or Tender Offer, (y) any potential acquisition or disposition by
Issuer and/or its subsidiaries where the aggregate consideration exceeds 30% of
the market capitalization of Issuer as of the date of such announcement (a
“Transformative Transaction”) or (z) the intention to enter into a Merger Event
or Tender Offer or a Transformative Transaction, (ii) the public announcement by
Issuer of an intention to solicit or enter into, or to explore strategic
alternatives or other similar undertaking that may include, a Merger Event or
Tender Offer or a Transformative Transaction or (iii) any subsequent public
announcement by Issuer, any subsidiary of Issuer, any affiliate of Issuer, any
agent of Issuer or a Valid Third Party Entity of a change to a transaction or
intention that is the subject of an announcement of the type described in clause
(i) or (ii) of this sentence (including, without limitation, a new announcement,
whether or not by the same party, relating to such a transaction or intention or
the announcement of a withdrawal from, or the abandonment or discontinuation of,
such a transaction or intention), as determined by the Calculation Agent.  The
occurrence of an Announcement Event with respect to any transaction or intention
shall not preclude the occurrence of a later Announcement Event with respect to
such transaction or intention.  For purposes of this definition of “Announcement
Event,” (A) “Merger Event” shall mean such term as defined under Section 12.1(b)
of the Equity Definitions (but, for the avoidance of doubt, the remainder of the
definition of “Merger Event” in Section 12.1(b) of the Equity Definitions
following the definition of “Reverse Merger” therein shall be disregarded) and
(B) “Tender Offer” shall mean such term as defined under Section 12.1(d) of the
Equity Definitions.     Valid Third Party Entity: In respect of any transaction,
any third party that the Calculation Agent determines has a bona fide intent to
enter into or consummate such transaction (it being understood and agreed that
in determining whether such third party has such a bona fide intent, the
Calculation Agent may take into consideration the effect of the relevant
announcement by such third party on the Shares and/or options relating to the
Shares and, if such effect is material, may deem such third party to have a bona
fide intent to enter into or consummate such transaction).  

 



14

 

 

Nationalization, Insolvency or Delisting: Cancellation and Payment (Calculation
Agent Determination); provided that, in addition to the provisions of Section
12.6(a)(iii) of the Equity Definitions, it will also constitute a Delisting if
the Shares are not immediately re-listed, re-traded or re-quoted on any of the
New York Stock Exchange, The NASDAQ Global Select Market, The NASDAQ Global
Market or The NASDAQ Capital Market (or their respective successors); if the
Shares are immediately re-listed, re-traded or re-quoted on any such exchange or
quotation system, such exchange or quotation system shall thereafter be deemed
to be the Exchange.     Additional Termination Event(s): Notwithstanding
anything to the contrary in the Equity Definitions, if, as a result of an
Extraordinary Event, the Transaction would be cancelled or terminated (whether
in whole or in part) pursuant to Article 12 of the Equity Definitions, an
Additional Termination Event (with the Transaction (or the cancelled or
terminated portion thereof) being the Affected Transaction and Counterparty
being the sole Affected Party) shall be deemed to occur, and, in lieu of
Sections 12.7, 12.8 and 12.9 of the Equity Definitions, Section 6 of the
Agreement shall apply to such Affected Transaction.



 

Additional Disruption Events:

 



(a)    Change in Law: Applicable; provided that Section 12.9(a)(ii) of the
Equity Definitions is hereby amended by (i) replacing the phrase “the
interpretation” in the third line thereof with the phrase “, or public
announcement of, the formal or informal interpretation”, (ii) adding the phrase
“and/or Hedge Position” after the word “Shares” in clause (X) thereof and (iii)
immediately following the word “Transaction” in clause (X) thereof, adding the
phrase “in the manner contemplated by the Hedging Party on the Trade Date”; and
provided further that Section 12.9(a)(ii) of the Equity Definitions is hereby
amended by (i) replacing the parenthetical beginning after the word “regulation”
in the second line thereof with the words “(including, for the avoidance of
doubt and without limitation, (x) any tax law or (y) adoption or promulgation of
new regulations authorized or mandated by existing statute)” and (ii) adding the
words “, or holding, acquiring or disposing of Shares or any Hedge Positions
relating to,” after the words “obligations under” in clause (Y) thereof.    
(b)    Failure to Deliver: Applicable     (c)    Insolvency Filing: Applicable

 



15

 

 

 

(d)    Hedging Disruption: Applicable; provided that:       (i) Section
12.9(a)(v) of the Equity Definitions is hereby amended by inserting the
following sentence at the end of such Section:       “For the avoidance of
doubt, (i) the term “equity price risk” shall be deemed to include, but shall
not be limited to, stock price and volatility risk, and (ii) the transactions or
assets referred to in phrases (A) or (B) above must be available on commercially
reasonable pricing and other terms.”; and       (ii) Section 12.9(b)(iii) of the
Equity Definitions is hereby amended by inserting in the third line thereof,
after the words “to terminate the Transaction”, the words “or a portion of the
Transaction affected by such Hedging Disruption”.     (e)    Increased Cost of
Hedging: Not Applicable     Hedging Party: Dealer     Determining Party: Dealer;
provided that the Determining Party will promptly, upon written notice from
Counterparty, provide a statement displaying in reasonable detail the basis for
such determination, adjustment or calculation, as the case may be (including any
quotations, market data or information from internal or external sources used in
making such determination, adjustment or calculation, it being understood that
the Determining Party shall not be required to disclose any confidential
information or proprietary models used by it in connection with such
determination, adjustment or calculation, as the case may be).     Non-Reliance:
Applicable     Agreements and Acknowledgments Regarding Hedging Activities:
Applicable     Additional Acknowledgments: Applicable     Hedging Adjustment:
For the avoidance of doubt, whenever Dealer, Determining Party or the
Calculation Agent is permitted to make an adjustment pursuant to the terms of
this Confirmation or the Equity Definitions to take into account the effect of
any event (other than an adjustment made by reference to the Indenture), the
Calculation Agent, Determining Party or Dealer, as the case may be, shall make
such adjustment by reference to the effect of such event on Dealer assuming that
Dealer maintains a commercially reasonable hedge position.

 



16

 

 

3.    Calculation Agent:Dealer; provided that all calculations and
determinations by the Calculation Agent (other than calculations or
determinations made by reference to the Indenture) shall be made in good faith
and in a commercially reasonable manner and assuming for such purposes that
Dealer is maintaining, establishing and/or unwinding, as applicable, a
commercially reasonable hedge position; provided further that if an Event of
Default of the type described in Section 5(a)(vii) of the Agreement with respect
to which Dealer is the sole Defaulting Party occurs, Counterparty shall have the
right to appoint a successor calculation agent which shall be a nationally
recognized third-party dealer in over-the-counter corporate equity derivatives.
Calculation Agent agrees that it will promptly, upon written notice from
Counterparty, provide a statement displaying in reasonable detail the basis for
such determination, adjustment or calculation, as the case may be (including any
quotations, market data or information from internal or external sources used in
making such determination, adjustment or calculation, it being understood that
the Calculation Agent shall not be required to disclose any confidential
information or proprietary models used by it in connection with such
determination, adjustment or calculation, as the case may be).

 

4.Account Details:

 

Dealer Payment Instructions:

 

To be provided by Dealer.

 

Counterparty Payment Instructions:

 

To be provided by Counterparty.

 

5.Offices:

 

The Office of Dealer for the Transaction is: New York

 

Morgan Stanley & Co. LLC

1585 Broadway, 5th Floor

New York, NY 10036

 

The Office of Counterparty for the Transaction is:

 

Inapplicable, Counterparty is not a Multibranch Party

 

6.Notices: For purposes of this Confirmation:

 

(a)Address for notices or communications to Counterparty:

 

To: Plug Power Inc.   968 Albany Shaker Road   Latham, NY 12110 Attn: Gerard L.
Conway Jr. Telephone: (518) 738-0970 Email: gconway@plugpower.com     with a
copy to:       Goodwin Procter LLP The New York Times Building 620 Eighth Avenue
New York, NY 10018 Attn: John S. Servidio Telephone: (212) 813-8964 Email:
JServidio@goodwinlaw.com

 



17

 

 

(b)Address for notices or communications to Dealer:

 

To:Morgan Stanley & Co. LLC   1585 Broadway, 4th Floor   New York, NY 10036
Attn:Usman Khan Telephone:(212) 761-0955 Facsimile:(212) 404-9480
Email:Usman.S.Khan@morganstanley.com      With a copy to:Morgan Stanley & Co.
LLC   1221 Avenue of the Americas, 34th Floor   New York, NY 10020 Attn:Steven
Seltzer Telephone:(212) 761-1719 Facsimile:(212) 404-9480  Email:
Steven.Seltzer1@morganstanley.com

 

7.      Representations, Warranties and Agreements:

 

(a)           In addition to the representations and warranties in the Agreement
and those contained elsewhere herein, Counterparty represents and warrants to
and for the benefit of, and agrees with, Dealer as follows:

 

(i)            On the Trade Date and as of the date of any Notice of Share
Termination under (and as defined in) Section 8(c) below, (A) Counterparty is
not aware of any material nonpublic information regarding Counterparty or the
Shares and (B) all reports and other documents filed by Counterparty with the
Securities and Exchange Commission pursuant to the Securities Exchange Act of
1934, as amended (the “Exchange Act”) when considered as a whole (with the more
recent such reports and documents deemed to amend inconsistent statements
contained in any earlier such reports and documents), do not contain any untrue
statement of a material fact or any omission of a material fact required to be
stated therein or necessary to make the statements therein, in the light of the
circumstances in which they were made, not misleading.

 

(ii)           (A) On the Trade Date, the Shares or securities that are
convertible into, or exchangeable or exercisable for Shares, are not subject to
a “restricted period,” as such term is defined in Regulation M under the
Exchange Act (“Regulation M”) and (B) Counterparty shall not engage in any
“distribution,” as such term is defined in Regulation M, other than a
distribution meeting the requirements of the exceptions set forth in sections
101(b)(10) and 102(b)(7) of Regulation M, until the second Exchange Business Day
immediately following the Trade Date.

 

(iii)          Without limiting the generality of Section 13.1 of the Equity
Definitions, Counterparty acknowledges that neither Dealer nor any of its
affiliates is making any representations or warranties or taking any position or
expressing any view with respect to the treatment of the Transaction under any
accounting standards including ASC Topic 260, Earnings Per Share, ASC Topic 815,
Derivatives and Hedging, or ASC Topic 480, Distinguishing Liabilities from
Equity and ASC 815-40, Derivatives and Hedging – Contracts in Entity’s Own
Equity (or any successor issue statements).

 

(iv)          Without limiting the generality of Section 3(a)(iii) of the
Agreement, the Transaction will not violate Rule 13e-1 or Rule 13e-4 under the
Exchange Act.

 



18

 

 

(v)           Prior to the Trade Date, Counterparty shall deliver to Dealer a
resolution of Counterparty’s board of directors authorizing the Transaction.

 

(vi)          Counterparty is not entering into this Confirmation to create
actual or apparent trading activity in the Shares (or any security convertible
into or exchangeable for Shares) or to raise or depress or otherwise manipulate
the price of the Shares (or any security convertible into or exchangeable for
Shares) or otherwise in violation of the Exchange Act.

 

(vii)         Counterparty is not, and after giving effect to the transactions
contemplated hereby will not be, required to register as an “investment company”
as such term is defined in the Investment Company Act of 1940, as amended.

 

(viii)        On each of the Trade Date and the Premium Payment Date,
Counterparty is not “insolvent” (as such term is defined under Section 101(32)
of the U.S. Bankruptcy Code (Title 11 of the United States Code) (the
“Bankruptcy Code”)) and Counterparty would be able to purchase the Number of
Shares in compliance with the laws of the jurisdiction of Counterparty’s
incorporation.

 

(ix)           The representations and warranties of Counterparty set forth in
Section 3 of the Agreement and Section 1 of the Purchase Agreement, dated as of
May 13, 2020, between Counterparty and Morgan Stanley & Co. LLC, as
representative of the Initial Purchasers party thereto (the “Purchase
Agreement”), are true and correct as of the Trade Date and the Effective Date
and are hereby deemed to be repeated to Dealer as if set forth herein.

 

(x)            To the knowledge of Counterparty, no state or local (including
non-U.S. jurisdictions) law, rule, regulation or regulatory order applicable to
the Shares would give rise to any reporting, consent, registration or other
requirement (including without limitation a requirement to obtain prior approval
from any person or entity) as a result of Dealer or its affiliates owning or
holding (however defined) Shares; provided that Counterparty makes no
representation or warranty regarding any such requirement that is applicable
generally to the ownership of equity securities by Dealer or any of its
affiliates solely as a result of it or any of such affiliates being financial
institutions or broker-dealers.

 

(xi)           Counterparty (A) is capable of evaluating investment risks
independently, both in general and with regard to all transactions and
investment strategies involving a security or securities; (B) will exercise
independent judgment in evaluating the recommendations of any broker-dealer or
its associated persons, unless it has otherwise notified the broker-dealer in
writing; and (C) has total assets of at least USD50 million.

 

(b)           Each of Dealer and Counterparty agrees and represents that it is
an “eligible contract participant” as defined in Section 1a(18) of the U.S.
Commodity Exchange Act, as amended, and is entering into the Transaction as
principal (and not as agent or in any other capacity, fiduciary or otherwise)
and not for the benefit of any third party.

 

(c)            Each of Dealer and Counterparty acknowledges that the offer and
sale of the Transaction to it is intended to be exempt from registration under
the Securities Act of 1933, as amended (the “Securities Act”), by virtue of
Section 4(a)(2) thereof. Accordingly, Counterparty represents and warrants to
Dealer that (i) it has the financial ability to bear the economic risk of its
investment in the Transaction and is able to bear a total loss of its investment
and its investments in and liabilities in respect of the Transaction, which it
understands are not readily marketable, are not disproportionate to its net
worth, and it is able to bear any loss in connection with the Transaction,
including the loss of its entire investment in the Transaction, (ii) it is an
“accredited investor” as that term is defined in Regulation D as promulgated
under the Securities Act, (iii) it is entering into the Transaction for its own
account and without a view to the distribution or resale thereof, (iv) the
assignment, transfer or other disposition of the Transaction has not been and
will not be registered under the Securities Act and is restricted under this
Confirmation, the Securities Act and state securities laws, and (v) its
financial condition is such that it has no need for liquidity with respect to
its investment in the Transaction and no need to dispose of any portion thereof
to satisfy any existing or contemplated undertaking or indebtedness and is
capable of assessing the merits of and understanding (on its own behalf or
through independent professional advice), and understands and accepts, the
terms, conditions and risks of the Transaction.

 



19

 

 

(d)           Each of Dealer and Counterparty agrees and acknowledges that
Dealer is a “financial institution” and “financial participant” within the
meaning of Sections 101(22) and 101(22A) of the Bankruptcy Code. The parties
hereto further agree and acknowledge (A) that this Confirmation is a “securities
contract,” as such term is defined in Section 741(7) of the Bankruptcy Code,
with respect to which each payment and delivery hereunder or in connection
herewith is a “termination value,” “payment amount” or “other transfer
obligation” within the meaning of Section 362 of the Bankruptcy Code and a
“settlement payment” within the meaning of Section 546 of the Bankruptcy Code,
and (B) that Dealer is entitled to the protections afforded by, among other
sections, Sections 362(b)(6), 362(b)(27), 362(o), 546(e), 546(j), 548(d)(2), 555
and 561 of the Bankruptcy Code.

 

(e)            As a condition to the effectiveness of the Transaction,
Counterparty shall deliver to Dealer an opinion of counsel, dated as of the
Premium Payment Date and reasonably acceptable to Dealer in form and substance,
with respect to the matters set forth in Section 3(a) of the Agreement and
Section 7(a)(vii) hereof; provided that any such opinion of counsel may contain
customary exceptions and qualifications, including, without limitation,
exceptions and qualifications relating to indemnification provisions.

 

(f)            Counterparty understands that notwithstanding any other
relationship between Counterparty and Dealer and its affiliates, in connection
with this Transaction and any other over-the-counter derivative transactions
between Counterparty and Dealer or its affiliates, Dealer or its affiliates is
acting as principal and is not a fiduciary or advisor in respect of any such
transaction, including any entry, exercise, amendment, unwind or termination
thereof.

 

(g)           Counterparty represents and warrants that it has received, read
and understands the OTC Options Risk Disclosure Statement and a copy of the most
recent disclosure pamphlet prepared by The Options Clearing Corporation entitled
“Characteristics and Risks of Standardized Options”.

 

(h)           Each party acknowledges and agrees to be bound by the Conduct
Rules of the Financial Industry Regulatory Authority, Inc. applicable to
transactions in options, and further agrees not to violate the position and
exercise limits set forth therein, in each case, to the extent such rules are
applicable to such party.

 

(i)             Counterparty acknowledges that the Transaction may constitute a
purchase of its equity securities. Counterparty further acknowledges that,
pursuant to the provisions of the Coronavirus Aid, Relief and Economic Security
Act (the “CARES Act”), the Counterparty would be required to agree to certain
time-bound restrictions on its ability to purchase its equity securities if it
receives loans, loan guarantees or direct loans (as that term is defined in the
CARES Act) under section 4003(b) of the CARES Act. Counterparty further
acknowledges that it may be required to agree to certain time-bound restrictions
on its ability to purchase its equity securities if it receives loans, loan
guarantees or direct loans (as that term is defined in the CARES Act) under
programs or facilities established by the Board of Governors of the Federal
Reserve System for the purpose of providing liquidity to the financial system
(together with loans, loan guarantees or direct loans under section 4003(b) of
the CARES Act, “Governmental Financial Assistance”). Accordingly, Counterparty
represents and warrants that it has not applied for, and prior to the
termination or settlement of this Transaction has no intention to apply
for Governmental Financial Assistance under any governmental program or facility
that (a) is established under the CARES Act or the Federal Reserve Act, as
amended, and (b) requires, as a condition of such Governmental Financial
Assistance, that the Counterparty agree, attest, certify or warrant that it has
not, as of the date specified in such condition, repurchased, or will not
repurchase, any equity security of Counterparty.

 



20

 

 

8.     Other Provisions:

 

(a)           Right to Extend. Dealer may postpone or add, in whole or in part,
any Trading Day or Trading Days during the Settlement Averaging Period or any
other date of valuation, payment or delivery by Dealer, with respect to some or
all of the relevant Options (in which event the Calculation Agent, in good faith
and in a commercially reasonable manner, shall make appropriate adjustments to
Dealer’s payment and/or delivery obligation hereunder), if Dealer determines, in
good faith and in a commercially reasonable manner, and, in respect of clause
(ii) below, based on the advice of counsel, that such extension is reasonably
necessary or appropriate (i) to preserve Dealer’s commercially reasonable
hedging or hedge unwind activity hereunder in light of existing liquidity
conditions in the cash market, the stock borrow market or other relevant market
(but only if there is a material decrease in liquidity relative to Dealer’s
expectations on the Trade Date), or (ii) to enable Dealer to effect purchases or
sales of Shares or Share Termination Delivery Units in connection with its
commercially reasonable hedging, hedge unwind or settlement activity hereunder
in a manner that would (assuming, in the case of purchases, Dealer were
Counterparty or an affiliated purchaser of Counterparty) be in compliance with
applicable legal, regulatory or self-regulatory requirements, or with related
policies and procedures (whether or not such requirements, policies or
procedures are imposed by law or have been voluntarily adopted by Dealer and, in
the case of policies or procedures, so long as such policies or procedures are
consistently applied to transactions similar to the Transaction); provided that
no such Trading Day or other date of valuation, payment or delivery may be
postponed or added more than 40 Trading Days after the original Trading Day or
other date of valuation, payment or delivery, as the case may be.

 

(b)            Additional Termination Events.

 

(i)            The occurrence of an event of default with respect to
Counterparty under the terms of the Convertible Securities as set forth in
Section 6.01 of the Indenture, which default has resulted in the Convertible
Securities becoming due and payable under the terms thereof, shall constitute an
Additional Termination Event with respect to which the Transaction is the sole
Affected Transaction and Counterparty is the sole Affected Party, and Dealer
shall be the party entitled to designate an Early Termination Date pursuant to
Section 6(b) of the Agreement and to determine the amount payable pursuant to
Section 6(e) of the Agreement.

 

(ii)           Within five (5) Scheduled Trading Days promptly following any
Repayment Event (as defined below), Counterparty may notify Dealer of such
Repayment Event and the aggregate principal amount of Convertible Securities
subject to such Repayment Event (any such notice, a “Repayment Notice”). Any
Repayment Notice shall contain a written representation by Counterparty to
Dealer that Counterparty is not, on the date of such Repayment Notice, in
possession of any material non-public information with respect to Counterparty
or the Shares. The receipt by Dealer from Counterparty of any Repayment Notice
shall constitute an Additional Termination Event as provided in this Section
8(b)(ii). Upon receipt of any such Repayment Notice, Dealer shall designate an
Exchange Business Day following receipt of such Repayment Notice as an Early
Termination Date with respect to the portion of the Transaction corresponding to
a number of Options (the “Repayment Options”) equal to the lesser of (A) the
aggregate principal amount of such Convertible Securities specified in such
Repayment Notice, divided by USD 1,000, and (B) the Number of Options as of the
date Dealer designates such Early Termination Date and, as of such date, the
Number of Options shall be reduced by the number of Repayment Options. Any
payment hereunder with respect to such termination (the “Repayment Unwind
Payment”) shall be calculated pursuant to Section 6 of the Agreement as if (1)
an Early Termination Date had been designated in respect of a Transaction having
terms identical to the Transaction and a Number of Options equal to the number
of Repayment Options, (2) Counterparty were the sole Affected Party with respect
to such Additional Termination Event and (3) the terminated portion of the
Transaction were the sole Affected Transaction. “Repayment Event” means that (i)
any Convertible Securities are repurchased (whether pursuant to Section 15.02 of
the Indenture, pursuant to Section 16.01 of the Indenture or for any other
reason) by Counterparty or any of its subsidiaries, (ii) any Convertible
Securities are delivered to Counterparty or any of its subsidiaries in exchange
for delivery of any property or assets of such party (howsoever described),
(iii) any principal of any of the Convertible Securities is repaid prior to the
final maturity date of the Convertible Securities, or (iv) any Convertible
Securities are exchanged by or for the benefit of the Holders (as such term is
defined in the Indenture) thereof for any other securities of Counterparty or
any of its subsidiaries (or any other property, or any combination thereof)
pursuant to any exchange offer or similar transaction. For the avoidance of
doubt, any conversion of Convertible Securities pursuant to the terms of the
Indenture shall not constitute a Repayment Event.

 



21

 

 

(iii)           Notwithstanding anything to the contrary in this Confirmation,
upon any Early Conversion in respect of which a Notice of Conversion (as such
term is defined in the Indenture) that is effective as to Counterparty has been
delivered by the relevant converting Holder (as such term is defined in the
Indenture):

 

(A)Counterparty may, within five (5) Scheduled Trading Days of the Conversion
Date for such Early Conversion, provide written notice (an “Early Conversion
Notice”) to Dealer (which Early Conversion Notice shall contain a written
representation by Counterparty to Dealer that Counterparty is not, on the date
of such Early Conversion Notice, in possession of any material non-public
information with respect to Counterparty or the Shares) specifying the number of
Convertible Securities surrendered for conversion on such Conversion Date (such
Convertible Securities, the “Affected Convertible Securities”), and the giving
of such Early Conversion Notice shall constitute an Additional Termination Event
as provided in this Section 8(b)(iii);

 

(B)upon receipt of any such Early Conversion Notice, Dealer shall promptly
designate an Exchange Business Day as an Early Termination Date (which Exchange
Business Day shall be no earlier than one Scheduled Trading Day following the
Conversion Date for such Early Conversion) with respect to the portion of the
Transaction corresponding to a number of Options (the “Affected Number of
Options”) equal to the lesser of (x) the number of Affected Convertible
Securities and (y) the Number of Options as of the Conversion Date for such
Early Conversion; provided that settlement with respect to any such Early
Termination Date shall occur on or as promptly as commercially reasonably
practicable after the date of payment of the amount of cash (if any) and/or
delivery of the number of Shares (if any) upon settlement of the conversion of
the relevant Affected Convertible Securities.

 

(C)any payment hereunder with respect to such termination shall be calculated
pursuant to Section 6 of the Agreement as if (x) an Early Termination Date had
been designated in respect of a Transaction having terms identical to the
Transaction and a Number of Options equal to the Affected Number of Options, (y)
Counterparty were the sole Affected Party with respect to such Additional
Termination Event and (z) the terminated portion of the Transaction were the
sole Affected Transaction;

 

(D)for the avoidance of doubt, in determining the amount payable in respect of
such Affected Transaction pursuant to Section 6 of the Agreement, the
Calculation Agent shall assume that (x) the relevant Early Conversion and any
conversions, adjustments, agreements, payments, deliveries or acquisitions by or
on behalf of Counterparty leading thereto had not occurred, (y) no adjustment to
the conversion rate for the Convertible Securities has occurred pursuant to any
Make-Whole Adjustment or Discretionary Conversion Rate Increase and (z) the
corresponding Convertible Securities remain outstanding; and

 

(E)the Transaction shall remain in full force and effect, except that, as of the
Conversion Date for such Early Conversion, the Number of Options shall be
reduced by the Affected Number of Options.

 



22

 

 

(c)            Alternative Calculations and Payment on Early Termination and on
Certain Extraordinary Events. If Dealer shall owe Counterparty any amount
pursuant to Section 6(d)(ii) of the Agreement (a “Payment Obligation”),
Counterparty shall have the right, in its sole discretion, to require Dealer to
satisfy any such Payment Obligation by the Share Termination Alternative (as
defined below) by giving irrevocable telephonic notice to Dealer, confirmed in
writing within one Scheduled Trading Day (which written confirmation shall
contain the representation and warranty set forth in Section 7(a)(i)), no later
than 9:30 A.M., New York City time, on the relevant Early Termination Date or
date of cancellation or termination in respect of an Extraordinary Event, as
applicable (“Notice of Share Termination”); provided that if Counterparty does
not elect to require Dealer to satisfy its Payment Obligation by the Share
Termination Alternative, Dealer shall have the right, in its sole discretion, to
elect to satisfy its Payment Obligation by the Share Termination Alternative,
notwithstanding Counterparty’s failure to elect or election to the contrary; and
provided further that Counterparty shall not have the right to so elect (but,
for the avoidance of doubt, Dealer shall have the right to so elect) in the
event of (i) an Insolvency, a Nationalization or a Merger Event, in each case,
in which the consideration or proceeds to be paid to holders of Shares consists
solely of cash or (ii) an Event of Default in which Counterparty is the
Defaulting Party or a Termination Event in which Counterparty is the Affected
Party or an Extraordinary Event, which Event of Default, Termination Event or
Extraordinary Event resulted from an event or events within Counterparty’s
control. Upon such Notice of Share Termination, the following provisions shall
apply on the Scheduled Trading Day immediately following the relevant merger
date, Announcement Date, Early Termination Date or date of cancellation or
termination in respect of an Extraordinary Event, as applicable:

 



Share Termination Alternative:If applicable, means that Dealer shall deliver to
Counterparty the Share Termination Delivery Property on the date on which the
Payment Obligation would otherwise be due pursuant to Section 6(d)(ii) of the
Agreement or such later date or dates as Dealer may commercially reasonably
determine (the “Share Termination Payment Date”) taking into account
commercially reasonable hedging or hedge unwind activity, in satisfaction of the
Payment Obligation.    Share Termination Delivery Property:A number of Share
Termination Delivery Units, as calculated by the Calculation Agent in good faith
and in a commercially reasonable manner, equal to the Payment Obligation divided
by the Share Termination Unit Price. The Calculation Agent shall, in good faith
and in a commercially reasonable manner, adjust the Share Termination Delivery
Property by replacing any fractional portion of the aggregate amount of a
security therein with an amount of cash equal to the value of such fractional
security based on the values used to calculate the Share Termination Unit Price.

 

Share Termination Unit Price: The value of property contained in one Share
Termination Delivery Unit on the date such Share Termination Delivery Units are
to be delivered as Share Termination Delivery Property, as determined by the
Calculation Agent in a commercially reasonable manner and notified by the
Calculation Agent to Dealer at the time of notification of the Payment
Obligation.     Share Termination Delivery Unit: In the case of a Termination
Event (other than on account of an Insolvency, Nationalization or Merger Event),
Event of Default, Delisting or Additional Disruption Event, one Share or, in the
case of an Insolvency, Nationalization or Merger Event, one Share or a unit
consisting of the number or amount of each type of property received by a holder
of one Share (without consideration of any requirement to pay cash or other
consideration in lieu of fractional amounts of any securities) in such
Insolvency, Nationalization or Merger Event, as applicable. If such Insolvency,
Nationalization or Merger Event involves a choice of consideration to be
received by holders, such holder shall be deemed to have elected to receive the
maximum possible amount of cash.

 



23

 

 

Failure to Deliver: Applicable     Other Applicable Provisions: If Share
Termination Alternative is applicable, the provisions of Sections 9.8, 9.9 and
9.11 of the Equity Definitions will be applicable as if “Physical Settlement”
applied to the Transaction, except that all references to “Shares” shall be read
as references to “Share Termination Delivery Units”; provided that the
Representation and Agreement contained in Section 9.11 of the Equity Definitions
shall be modified by excluding any representations therein relating to
restrictions, obligations, limitations or requirements under applicable
securities laws as a result of the fact that Counterparty is the issuer of any
Share Termination Delivery Units (or any part thereof).

 

(d)           Disposition of Hedge Shares. Counterparty hereby agrees that if,
in the good faith reasonable judgment of Dealer, based on the advice of counsel,
the Shares (the “Hedge Shares”) acquired by Dealer for the purpose of hedging
its obligations pursuant to the Transaction in a commercially reasonable manner
cannot be sold in the U.S. public market by Dealer without registration under
the Securities Act, Counterparty shall, at its election: (i) in order to allow
Dealer to sell the Hedge Shares in a registered offering, make available to
Dealer an effective registration statement under the Securities Act to cover the
resale of such Hedge Shares and (A) enter into an agreement, in form and
substance reasonably satisfactory to Dealer, substantially in the form of an
underwriting agreement for a registered offering, (B) provide accountant’s
“comfort” letters in customary form for registered offerings of equity
securities, (C) provide disclosure opinions of nationally recognized outside
counsel to Counterparty reasonably acceptable to Dealer, (D) provide other
customary opinions, certificates and closing documents customary in form for
registered offerings of equity securities and (E) afford Dealer a reasonable
opportunity to conduct a “due diligence” investigation with respect to
Counterparty customary in scope for underwritten offerings of equity securities
(in all cases of (A)-(E) above, as would be usual and customary for offerings
for companies of similar size and industry); provided that if Counterparty
elects clause (i) above but the items referred to therein are not completed in a
timely manner, or if Dealer, in its commercially reasonable discretion, is not
satisfied with access to due diligence materials, the results of its due
diligence investigation, or the procedures and documentation for the registered
offering referred to above, then clause (ii) or clause (iii) of this Section
8(d) shall apply at the election of Counterparty; (ii) in order to allow Dealer
to sell the Hedge Shares in a private placement, enter into a private placement
agreement substantially similar to private placement purchase agreements
customary for private placements of equity securities of similar size and
industry, in form and substance commercially reasonably satisfactory to Dealer,
including using best efforts to include customary representations, covenants,
blue sky and other governmental filings and/or registrations, indemnities to
Dealer, due diligence rights (for Dealer or any designated buyer of the Hedge
Shares from Dealer), and best efforts obligations to provide opinions and
certificates and such other documentation as is customary for private placements
agreements for transactions of similar size and type, as is commercially
reasonably acceptable to Dealer (in which case, the Calculation Agent shall make
any adjustments to the terms of the Transaction that are necessary, in its good
faith, commercially reasonable judgment, to compensate Dealer for any
commercially reasonable discount from the public market price of the Shares
incurred on the sale of Hedge Shares in a private placement); or (iii) purchase
the Hedge Shares from Dealer at the then-current market price on such Exchange
Business Days, and in the amounts and at such time(s), commercially reasonably
requested by Dealer. This Section 8(d) shall survive the termination, expiration
or early unwind of the Transaction.

 



24

 

 

(e)            Repurchase and Conversion Rate Adjustment Notices. Counterparty
shall, at least two Exchange Business Days prior to any day on which
Counterparty effects any repurchase of Shares or consummates or otherwise
engages in any transaction or event (a “Conversion Rate Adjustment Event”) that
could reasonably be expected to lead to an increase in the “Conversion Rate” (as
defined in the Indenture), give Dealer a written notice of such repurchase or
Conversion Rate Adjustment Event (a “Repurchase Notice”) on such day if,
following such repurchase or Conversion Rate Adjustment Event, the Notice
Percentage would reasonably be expected to be (i) greater than 17.47% and (ii)
greater by 0.5% than the Notice Percentage included in the immediately preceding
Repurchase Notice (or, in the case of the first such Repurchase Notice, greater
than the Notice Percentage as of the date hereof). The “Notice Percentage” as of
any day is the fraction, expressed as a percentage, the numerator of which is
the Number of Shares plus the number of Shares underlying any other convertible
bond hedge transactions or similar call options sold by Dealer to Counterparty
and the denominator of which is the number of Shares outstanding on such day. In
the event that Counterparty fails to provide Dealer with a Repurchase Notice on
the day and in the manner specified in this Section 8(e) then Counterparty
agrees to indemnify and hold harmless Dealer, its affiliates and their
respective directors, officers, employees, agents and controlling persons
(Dealer and each such person being an “Indemnified Party”) from and against any
and all losses (including losses relating to the Dealer’s commercially
reasonable hedging activities as a consequence of becoming, or of the risk of
becoming, a Section 16 “insider”, including without limitation, any forbearance
from hedging activities or cessation of hedging activities and any losses in
connection therewith with respect to this Transaction), claims, damages and
liabilities (or actions in respect thereof), joint or several, to which such
Indemnified Party may become subject under applicable securities laws, including
without limitation, Section 16 of the Exchange Act or under any state or
federal law, regulation or regulatory order, relating to or arising out of such
failure. If for any reason the foregoing indemnification is unavailable to any
Indemnified Party or insufficient to hold harmless any Indemnified Party, then
Counterparty shall contribute, to the maximum extent permitted by law, to the
amount paid or payable by the Indemnified Party as a result of such loss, claim,
damage or liability. In addition, Counterparty will reimburse any Indemnified
Party for all reasonable out-of-pocket expenses (including reasonable counsel
fees and expenses) as they are incurred (after notice to Counterparty) in
connection with the investigation of, preparation for or defense or settlement
of any pending or threatened claim or any action, suit or proceeding arising
therefrom, whether or not such Indemnified Party is a party thereto and whether
or not such claim, action, suit or proceeding is initiated or brought by or on
behalf of Counterparty. This indemnity shall survive the completion of the
Transaction contemplated by this Confirmation and any assignment and delegation
of the Transaction made pursuant to this Confirmation or the Agreement and shall
inure to the benefit of any permitted assignee of Dealer. Counterparty will not
be liable to an Indemnified Party, whether by indemnity or contribution, to the
extent that any loss, claim, damage, liability or expense resulted from such
Indemnified Party’s gross negligence, fraud, or willful misconduct, as
determined by a court of competent jurisdiction in a final, non-appealable
judgment.

 



25

 

 

(f)            Transfer and Assignment. Either party may transfer or assign any
of its rights or obligations under the Transaction with the prior written
consent of the non-transferring party, such consent not to be unreasonably
withheld or delayed; provided that Dealer may transfer or assign without any
consent of Counterparty its rights and obligations hereunder, in whole or in
part, to any person, or any person whose obligations would be guaranteed by a
person, in either case, with a rating (i) for its long-term, unsecured and
unsubordinated indebtedness at least equivalent to Dealer’s (or its ultimate
parent’s) as of the date of such transfer or assignment or (ii) that is no lower
than A3 from Moody’s Investor Service, Inc. (or its successor) or A- from
Standard and Poor's Rating Group, Inc. (or its successor); provided further
that, at the time of such transfer or assignment either (i) both the Dealer and
transferee in any such transfer or assignment are a “dealer in securities”
within the meaning of Section 475(c)(1) of the Internal Revenue Code of 1986, as
amended (the “Code”) or (ii) the transfer or assignment does not result in a
deemed exchange by Counterparty within the meaning of Section 1001 of the Code.
If at any time at which (1) the Equity Percentage exceeds 8.0% or (2) Dealer,
Dealer Group (as defined below) or any person whose ownership position would be
aggregated with that of Dealer or Dealer Group (Dealer, Dealer Group or any such
person, a “Dealer Person”) under Section 203 of the Delaware General Corporation
Law or other federal, state or local law, rule, regulation or regulatory order
or organizational documents or contracts of Counterparty applicable to ownership
of Shares (“Applicable Restrictions”), owns, beneficially owns, constructively
owns, controls, holds the power to vote or otherwise meets a relevant definition
of ownership in excess of a number of Shares equal to (x) the number of Shares
that would give rise to reporting, registration, filing or notification
obligations or other requirements (including obtaining prior approval by a state
or federal regulator, but excluding reporting obligations arising under Section
13 of the Exchange Act) of a Dealer Person under Applicable Restrictions and
with respect to which such requirements have not been met or the relevant
approval has not been received, or that would have any other adverse effect on a
Dealer Person, under Applicable Restrictions minus (y) 1% of the number of
Shares outstanding on the date of determination (either such condition described
in clause (1) or (2), an “Excess Ownership Position”), Dealer, in its
discretion, is unable to effect a transfer or assignment to a third party after
its commercially reasonable efforts on pricing and terms and within a time
period reasonably acceptable to Dealer such that an Excess Ownership Position no
longer exists, Dealer may designate any Scheduled Trading Day as an Early
Termination Date with respect to a portion (the “Terminated Portion”) of the
Transaction, such that an Excess Ownership Position would no longer exist
following the resulting partial termination of the Transaction (after taking
into account commercially reasonable adjustments to Dealer’s commercially
reasonable Hedge Positions from such partial termination). In the event that
Dealer so designates an Early Termination Date with respect to a portion of the
Transaction, a payment or delivery shall be made pursuant to Section 6 of the
Agreement or Section 8(c) of this Confirmation as if (i) an Early Termination
Date had been designated in respect of a Transaction having terms identical to
the Terminated Portion of the Transaction, (ii) Counterparty were the sole
Affected Party with respect to such partial termination, (iii) such portion of
the Transaction were the only Terminated Transaction and (iv) Dealer were the
party entitled to designate an Early Termination Date pursuant to Section 6(b)
of the Agreement and to determine the amount payable pursuant to Section 6(e) of
the Agreement. The “Equity Percentage” as of any day is the fraction, expressed
as a percentage, (A) the numerator of which is the number of Shares that Dealer
and any of its affiliates or any other person subject to aggregation with Dealer
for purposes of the “beneficial ownership” test under Section 13 of the Exchange
Act, or any “group” (within the meaning of Section 13 of the Exchange Act) of
which Dealer is or may be deemed to be a part beneficially owns (within the
meaning of Section 13 of the Exchange Act), without duplication, on such day
(or, to the extent that for any reason the equivalent calculation under Section
16 of the Exchange Act and the rules and regulations thereunder results in a
higher number, such higher number) and (B) the denominator of which is the
number of Shares outstanding on such day. In the case of a transfer or
assignment by Counterparty of its rights and obligations hereunder and under the
Agreement, in whole or in part (any such Options so transferred or assigned, the
“Transfer Options”), to any party, withholding of such consent by Dealer shall
not be considered unreasonable if such transfer or assignment does not meet the
reasonable conditions that Dealer may impose including, but not limited to, the
following conditions:

 

(A)          With respect to any Transfer Options, Counterparty shall not be
released from its notice and indemnification obligations pursuant to Section
8(e) or any obligations under Section 2 (regarding Extraordinary Events) or 8(d)
of this Confirmation;

 

(B)           Any Transfer Options shall only be transferred or assigned to a
third party that is a United States person (as defined in the Code);

 

(C)           Such transfer or assignment shall be effected on terms, including
any reasonable undertakings by such third party (including, but not limited to,
undertakings with respect to compliance with applicable securities laws in a
manner that, in the reasonable judgment of Dealer, will not expose Dealer to
material risks under applicable securities laws) and execution of any
documentation and delivery of legal opinions with respect to securities laws and
other matters by such third party and Counterparty as are requested by, and
reasonably satisfactory to, Dealer;

 

(D)           Dealer shall not, as a result of such transfer and assignment, be
required to pay the transferee on any payment date an amount under Section
2(d)(i)(4) of the Agreement greater than an amount that Dealer would have been
required to pay to Counterparty in the absence of such transfer and assignment;

 

(E)           An Event of Default, Potential Event of Default or Termination
Event shall not occur as a result of such transfer and assignment;

 



26

 

 

(F)           Without limiting the generality of clause (B), Counterparty shall
have caused the transferee to make such Payee Tax Representations and to provide
such tax documentation as may be reasonably requested by Dealer to permit Dealer
to determine that results described in clauses (D) and (E) will not occur upon
or after such transfer and assignment; and

 

(G)          Counterparty shall be responsible for all reasonable costs and
expenses, including reasonable counsel fees, incurred by Dealer in connection
with such transfer or assignment.

 

(g)           Delivery of Shares. Notwithstanding anything to the contrary
herein, Dealer may, by prior notice to Counterparty, satisfy its obligation to
deliver any Shares or other securities on any date due (an “Original Delivery
Date”) by making separate deliveries of Shares or such securities, as the case
may be, at more than one time on or prior to such Original Delivery Date, so
long as the aggregate number of Shares and other securities so delivered on or
prior to such Original Delivery Date is equal to the number required to be
delivered on such Original Delivery Date.

 

(h)           Disclosure. Effective from the date of commencement of discussions
concerning the Transaction, Counterparty and each of its employees,
representatives, or other agents may disclose to any and all persons, without
limitation of any kind, the tax treatment and tax structure of the Transaction
and all materials of any kind (including opinions or other tax analyses) that
are provided to Counterparty relating to such tax treatment and tax structure.

 

(i)            No Netting and Set-off. The provisions of Section 2(c) of the
Agreement shall not apply to the Transaction. Each party waives any and all
rights it may have to set-off delivery or payment obligations it owes to the
other party under the Transaction against any delivery or payment obligations
owed to it by the other party, whether arising under the Agreement, under any
other agreement between parties hereto, by operation of law or otherwise.

 

(j)            Equity Rights. Dealer acknowledges and agrees that this
Confirmation is not intended to convey to it rights with respect to the
Transaction that are senior to the claims of common stockholders in the event of
Counterparty’s bankruptcy. For the avoidance of doubt, the parties agree that
the preceding sentence shall not apply at any time other than during
Counterparty’s bankruptcy to any claim arising as a result of a breach by
Counterparty of any of its obligations under this Confirmation or the Agreement.
For the avoidance of doubt, the parties acknowledge that the obligations of
Counterparty under this Confirmation are not secured by any collateral that
would otherwise secure the obligations of Counterparty herein under or pursuant
to any other agreement.

 

(k)           Early Unwind. In the event the sale by Counterparty of the “Base
Convertible Securities” is not consummated pursuant to the Purchase Agreement
for any reason by the close of business in New York on May 18, 2020 (or such
later date as agreed upon by the parties) (May 18, 2020 or such later date being
the “Early Unwind Date”), the Transaction shall automatically terminate (the
“Early Unwind”) on the Early Unwind Date and the Transaction and all of the
respective rights and obligations of Dealer and Counterparty hereunder shall be
cancelled and terminated. Following such termination and cancellation, each
party shall be released and discharged by the other party from, and agrees not
to make any claim against the other party with respect to, any obligations or
liabilities of either party arising out of, and to be performed in connection
with, the Transaction either prior to or after the Early Unwind Date. Dealer and
Counterparty represent and acknowledge to the other that upon an Early Unwind,
all obligations with respect to the Transaction shall be deemed fully and
finally discharged.

 

(l)             Agreements and Acknowledgements Regarding Hedging. Counterparty
understands, acknowledges and agrees that: (A) at any time on and prior to the
Expiration Date, Dealer and its affiliates may buy or sell Shares or other
securities or buy or sell options or futures contracts or enter into swaps or
other derivative securities in order to adjust its hedge position with respect
to the Transaction; (B) Dealer and its affiliates also may be active in the
market for Shares other than in connection with hedging activities in relation
to the Transaction; (C) Dealer shall make its own determination as to whether,
when or in what manner any hedging or market activities in securities of Issuer
shall be conducted and shall do so in a manner that it deems appropriate to
hedge its price and market risk with respect to the “Daily VWAP” (as defined in
the Indenture); (D) any market activities of Dealer and its affiliates with
respect to Shares may affect the market price and volatility of Shares, as well
as the “Daily VWAP” (as defined in the Indenture), each in a manner that may be
adverse to Counterparty; and (E) the Transaction is a derivatives transaction in
which it has granted Dealer an option, and Dealer may purchase shares for its
own account at an average price that may be greater than, or less than, the
price paid by Counterparty under the terms of the Transaction.

 



27

 

 

(m)          Wall Street Transparency and Accountability Act. In connection with
Section 739 of the Wall Street Transparency and Accountability Act of 2010 (the
“WSTAA”), the parties hereby agree that neither the enactment of the WSTAA (or
any statute containing any legal certainty provision similar to Section 739 of
the WSTAA) or any regulation under the WSTAA (or any such statute), nor any
requirement under the WSTAA (or any statute containing any legal certainty
provision similar to Section 739 of the WSTAA) or an amendment made by the WSTAA
(or any such statute), shall limit or otherwise impair either party’s otherwise
applicable rights to terminate, renegotiate, modify, amend or supplement this
Confirmation or the Agreement, as applicable, arising from a termination event,
force majeure, illegality, increased costs, regulatory change or similar event
under this Confirmation, the Equity Definitions incorporated herein, or the
Agreement (including, but not limited to, rights arising from Change in Law,
Hedging Disruption, Increased Cost of Hedging or Illegality).

 

(n)            Governing Law; Exclusive Jurisdiction; Waiver of Jury.

 

(i)            THE AGREEMENT, THIS CONFIRMATION AND ALL MATTERS ARISING IN
CONNECTION WITH THE AGREEMENT AND THIS CONFIRMATION SHALL BE GOVERNED BY, AND
CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK
(WITHOUT REFERENCE TO ITS CHOICE OF LAW DOCTRINE, OTHER THAN TITLE 14 OF ARTICLE
5 OF THE NEW YORK GENERAL OBLIGATIONS LAW).

 

(ii)            Section 13(b) of the Agreement is deleted in its entirety and
replaced by the following:

 

“Each party hereby irrevocably and unconditionally submits for itself and its
property in any suit, legal action or proceeding relating to this Confirmation
or the Agreement, or for recognition and enforcement of any judgment in respect
thereof, (each, “Proceedings”) to the exclusive jurisdiction of the Supreme
Court of the State of New York, sitting in New York County, the courts of the
United States of America for the Southern District of New York and appellate
courts from any thereof. Nothing in this Confirmation or the Agreement precludes
either party from bringing Proceedings in any other jurisdiction if (A) the
courts of the State of New York or the United States of America for the Southern
District of New York lack jurisdiction over the parties or the subject matter of
the Proceedings or decline to accept the Proceedings on the grounds of lacking
such jurisdiction; (B) the Proceedings are commenced by a party for the purpose
of enforcing against the other party’s property, assets or estate any decision
or judgment rendered by any court in which Proceedings may be brought as
provided hereunder; (C) the Proceedings are commenced to appeal any such court’s
decision or judgment to any higher court with competent appellate jurisdiction
over that court’s decisions or judgments if that higher court is located outside
the State of New York or Borough of Manhattan, such as a federal court of
appeals or the U.S. Supreme Court; or (D) any suit, action or proceeding has
been commenced in another jurisdiction by or against the other party or against
its property, assets or estate and, in order to exercise or protect its rights,
interests or remedies under this Confirmation or the Agreement, the party (1)
joins, files a claim, or takes any other action, in any such suit, action or
proceeding, or (2) otherwise commences any Proceeding in that other jurisdiction
as the result of that other suit, action or proceeding having commenced in that
other jurisdiction.”

 



28

 

 

(iii)            EACH OF COUNTERPARTY AND DEALER HEREBY IRREVOCABLY WAIVES (ON
ITS OWN BEHALF AND, TO THE EXTENT PERMITTED BY APPLICABLE LAW, ON BEHALF OF ITS
STOCKHOLDERS) ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR
COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR
RELATING TO THIS CONFIRMATION OR THE AGREEMENT.

 

(o)            Amendment. This Confirmation and the Agreement may not be
modified, amended or supplemented, except in a written instrument signed by
Counterparty and Dealer.

 

(p)            Counterparts. This Confirmation may be executed in several
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument.

 

(q)            Tax Matters.  For purposes of Sections 4(a)(i) and (ii) of the
Agreement, Counterparty agrees to deliver to Dealer, upon request, one duly
executed and completed United States Internal Revenue Service Form W-9 (or
successor thereto).

 

(r)             Withholding Tax with Respect to Non-US Counterparties.
“Indemnifiable Tax” as defined in Section 14 of the Agreement shall not include
(i) any U.S. federal withholding tax imposed or collected pursuant to Sections
1471 through 1474 of the Code, any current or future regulations or official
interpretations thereof, any agreement entered into pursuant to Section 1471(b)
of the Code, or any fiscal or regulatory legislation, rules or practices adopted
pursuant to any intergovernmental agreement entered into in connection with the
implementation of such Sections of the Code (a “FATCA Withholding Tax”) or (ii)
any U.S. federal withholding tax imposed on amounts treated as dividends from
sources within the United States under Section 871(m) of the Code (or any
Treasury regulations or other guidance issued thereunder). For the avoidance of
doubt, a FATCA Withholding Tax is a Tax the deduction or withholding of which is
required by applicable law for the purposes of Section 2(d) of the Agreement.

 

(s)            Amendment to Equity Definitions.

 

(i)            Solely in respect of adjustments to the Cap Price pursuant to
Section 8(t), Section 11.2(e)(vii) of the Equity Definitions is hereby amended
by deleting the words “that may have a diluting or concentrative effect on the
theoretical value of the relevant Shares” and replacing them with the words
“that is the result of a corporate event involving the Issuer or its securities
that has, in the commercially reasonable judgment of the Calculation Agent, a
material economic effect on the Shares or options on the Shares; provided that
such event is not based on (a) an observable market, other than the market for
the Company’s own stock or (b) an observable index, other than an index
calculated and measured solely by reference to Company’s own operations.”.

 

(ii)            Section 12.9(b)(i) of the Equity Definitions is hereby amended
by (1) replacing “either party may elect” with “Dealer may elect or, if
Counterparty represents to Dealer in writing at the time of such election that
(i) it is not aware of any material nonpublic information with respect to
Counterparty or the Shares and (ii) it is not making such election as part of a
plan or scheme to evade compliance with the U.S. federal securities laws,
Counterparty may elect”.

 

(t)            Other Adjustments Pursuant to the Equity Definitions.
Notwithstanding anything to the contrary in the Agreement, the Equity
Definitions or this Confirmation, upon the occurrence of a Merger Date, the
occurrence of a Tender Offer Date, or declaration by Counterparty of the terms
of any Potential Adjustment Event, the Calculation Agent shall determine in good
faith and in a commercially reasonable manner whether such occurrence or
declaration, as applicable, has had a material economic effect on the
Transaction and, if so, may, in its good faith and commercially reasonable
discretion, adjust the Cap Price to preserve the fair value of the Options
(provided that in no event shall the Cap Price be less than the Strike Price;
provided further that any adjustment to the Cap Price made pursuant to this
Section 8(t) shall be made without duplication of any other adjustment
hereunder). Solely for purposes of this Section 8(t), the terms “Potential
Adjustment Event,” “Merger Event,” and “Tender Offer” shall each have the
meanings assigned to each such term in the Equity Definitions (as amended by
Section 8(s)(i)).

 



29

 

 

(u)            Notice of Certain Other Events. (A) Counterparty shall give
Dealer commercially reasonable advance (but in no event less than one Exchange
Business Day) written notice of the section or sections of the Indenture and, if
applicable, the formula therein, pursuant to which any adjustment will be made
to the Convertible Securities in connection with any Potential Adjustment Event,
Merger Event or Tender Offer and (B) promptly following any such adjustment,
Counterparty shall give Dealer written notice of the details of such adjustment.

 

(v)            Payment by Counterparty. In the event that, following payment of
the Premium, (i) an Early Termination Date occurs or is designated with respect
to the Transaction as a result of a Termination Event or an Event of Default
(other than an Event of Default arising under Section 5(a)(ii) or 5(a)(iv) of
the Agreement) and, as a result, Counterparty owes to Dealer an amount
calculated under Section 6(e) of the Agreement, or (ii) Counterparty owes to
Dealer, pursuant to Section 12.7 or Section 12.9 of the Equity Definitions, an
amount calculated under Section 12.8 of the Equity Definitions, such amount
shall be deemed to be zero.

 

(w)            QFC Stay Rules. The parties agree that (i) to the extent that
prior to the date hereof both parties have adhered to the 2018 ISDA U.S.
Resolution Stay Protocol (the “Protocol”), the terms of the Protocol are
incorporated into and form a part of this Confirmation, and for such purposes
this Confirmation shall be deemed a Protocol Covered Agreement and each party
shall be deemed to have the same status as Regulated Entity and/or Adhering
Party as applicable to it under the Protocol; (ii) to the extent that prior to
the date hereof the parties have executed a separate agreement the effect of
which is to amend the qualified financial contracts between them to conform with
the requirements of the QFC Stay Rules (the “Bilateral Agreement”), the terms of
the Bilateral Agreement are incorporated into and form a part of this
Confirmation and each party shall be deemed to have the status of “Covered
Entity” or “Counterparty Entity” (or other similar term) as applicable to it
under the Bilateral Agreement; or (iii) if clause (i) and clause (ii) do not
apply, the terms of Section 1 and Section 2 and the related defined terms
(together, the “Bilateral Terms”) of the form of bilateral template entitled
“Full-Length Omnibus (for use between U.S. G-SIBs and Corporate Groups)”
published by ISDA on November 2, 2018 (currently available on the 2018 ISDA U.S.
Resolution Stay Protocol page at www.isda.org and a copy of which is available
upon request), the effect of which is to amend the qualified financial contracts
between the parties thereto to conform with the requirements of the QFC Stay
Rules, are hereby incorporated into and form a part of this Confirmation, and
for such purposes this Confirmation shall be deemed a “Covered Agreement,”
Dealer shall be deemed a “Covered Entity” and Counterparty shall be deemed a
“Counterparty Entity.” In the event that, after the date of this Confirmation,
both parties hereto become adhering parties to the Protocol, the terms of the
Protocol will replace the terms of this paragraph. In the event of any
inconsistencies between this Confirmation and the terms of the Protocol, the
Bilateral Agreement or the Bilateral Terms (each, the “QFC Stay Terms”), as
applicable, the QFC Stay Terms will govern. Terms used in this paragraph without
definition shall have the meanings assigned to them under the QFC Stay Rules.
For purposes of this paragraph, references to “this Confirmation” include any
related credit enhancements entered into between the parties or provided by one
to the other. “QFC Stay Rules” means the regulations codified at 12 C.F.R.
252.2, 252.81–8, 12 C.F.R. 382.1-7 and 12 C.F.R. 47.1-8, which, subject to
limited exceptions, require an express recognition of the stay-and-transfer
powers of the FDIC under the Federal Deposit Insurance Act and the Orderly
Liquidation Authority under Title II of the Dodd Frank Wall Street Reform and
Consumer Protection Act and the override of default rights related directly or
indirectly to the entry of an affiliate into certain insolvency proceedings and
any restrictions on the transfer of any covered affiliate credit enhancements.

 



30

 

 

Counterparty hereby agrees (a) to check this Confirmation carefully and
immediately upon receipt so that errors or discrepancies can be promptly
identified and rectified and (b) to confirm that the foregoing (in the exact
form provided by Dealer) correctly sets forth the terms of the agreement between
Dealer and Counterparty with respect to the Transaction, by manually signing
this Confirmation or this page hereof as evidence of agreement to such terms and
providing the other information requested herein and immediately returning an
executed copy to Dealer.

 

 

  Yours faithfully,           MORGAN STANLEY & CO. LLC           By:

/s/ Darren McCarley 

    Name: Darren McCarley     Title: Managing Director

 

 

Agreed and Accepted By:           PLUG POWER INC.           By: /s/ Paul B.
Middleton     Name: Paul B. Middleton     Title: Chief Financial Officer  

 



31





 